                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                              Lafayette Division

IN RE: J-H-J, INC.                                        CASE NO. 19-51367

      DEBTOR                                              CHAPTER 11

IN RE: LAFAYETTE PIGGLY WIGGLY, LLC                       CASE NO. 19-51366

      DEBTOR                                              CHAPTER 11

IN RE: T. H. G. ENTERPRISES, LLC                          CASE NO. 19-51368

      DEBTOR                                              CHAPTER 11

IN RE: SVFOODS OLD HAMMOND, LLC                           CASE NO. 19-51369

      DEBTOR                                              CHAPTER 11

IN RE: SVFOODS JEFFERSON, LLC                             CASE NO. 19-51370

      DEBTOR                                              CHAPTER 11

IN RE: T & S MARKETS, LLC                                 CASE NO. 19-51371

      DEBTOR                                              CHAPTER 11

IN RE: TSD MARKETS, LLC                                   CASE NO. 19-51372

      DEBTOR                                              CHAPTER 11

IN RE: BAKER PIGGLY WIGGLY, LLC                           CASE NO. 19-51373

      DEBTOR                                              CHAPTER 11

IN RE: BR PIG, LLC                                        CASE NO. 19-51374

      DEBTOR                                              CHAPTER 11

    EMERGENCY MOTION FOR ORDER UNDER BANKRUPTCY RULE 1015(b)
       DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

      NOW INTO COURT, through undersigned counsel, come JHJ, Inc. (“JHJ”), Lafayette

Piggly Wiggly, LLC (“PWLafayette”), T.H.G. Enterprises, LLC (“THG”), SVFoods Old




  19-51367 - #3 File 11/15/19 Enter 11/15/19 15:03:59 Main Document Pg 1 of 6
Hammond, LLC (“SVOH”), SVFoods Jefferson, LLC (“SVJefferson”), T&S Markets, LLC

(“T&S”), TSD Markets, LLC (“TSD”), Baker Piggly Wiggly, LLC (“PWBaker”), and BR Pig,

LLC (“PWBR”), as debtors and debtors-in-possession (collectively, “Debtors”), who respectively

move this Court for entry of an ex parte order under Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure granting joint administration of their respective chapter 11 cases (the

“Motion”) and, in support thereof, respectively represent:

                                          Jurisdiction

                                                1.

       This Court has jurisdiction over this Motion under 28 U.S.C. §1334. This matter is a core

proceeding within the meaning of 28 U.S.C. §157. Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

                                                2.

       The statutory predicate for the relief sought herein is Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure and section 105(a) of title 11 of the United States Code (as amended, the

“Bankruptcy Code”).

                                                3.

                                          Background

       On November 15, 2019 (“Petition Date”), PWLafayette filed a petition for voluntary relief

under chapter 11 of the Bankruptcy Code. Thereafter, on the same date, JHJ, THG, SVOH,

SVJefferson, T&S, TSD, PWBaker and PWBR each filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. No creditors’ committee has been appointed in any of the

Debtors’ cases; and, the Debtors are continuing to operate their businesses and manage their

property in the ordinary course as debtors-in-possession, pursuant to §§ 1107 and 1108 of the

Bankruptcy Code.




   19-51367 - #3 File 11/15/19 Enter 11/15/19 15:03:59 Main Document Pg 2 of 6
          JHJ is a Louisiana corporation, formed in 1984 for the purpose of owning and operating

retail grocery stores in the Baton Rouge metropolitan area. Currently, JHJ owns and operates two

such stores. Beginning in 1998, the remaining Debtors were formed by certain shareholders of

JHJ for purposes of operating retail grocery stores in various locations in southern Louisiana.

Collectively, the Debtors currently own and operate 12 grocery stores under the names Piggly

Wiggly or Shoppers Value. All general administrative duties for the Debtors are handled by JHJ.

          In 2018, certain shareholders of JHJ formed SVJefferson and four other non-Debtor entities

for the purposes of purchasing five (5) Winn-Dixie stores (“WD Stores”) from the Southeastern

Grocers, LLC bankruptcy estate. Of those five WD Stores, only SVJefferson remains in operation

today. The acquisition and related investments into the WD Stores have placed a significant

financial burden on the Debtors, who have guaranteed the indebtedness associated therewith.

Based on the foregoing circumstances, the Debtors commenced their respective chapter 11

proceedings.

                                                  4.

                                Relationship of the Debtors’ Estates

          The Debtors are co-debtors on certain obligations owed to Supervalu, the Debtors’ primary

inventory supplier. Supervalu was granted corporate guarantees and security interests affecting

the Debtors’ accounts receivable, inventory, equipment and certain general intangibles.          In

addition, the Debtors are co-debtors on obligations owed to Iberia Bank under the Small Business

Administration loan obtained in connection with the acquisition of the WD Stores. Such

indebtedness is secured by liens affecting, inter alia, the equipment of SVJefferson and other WD

Stores.




   19-51367 - #3 File 11/15/19 Enter 11/15/19 15:03:59 Main Document Pg 3 of 6
                                                 5.

       Joint administration of these cases will reduce costs and expenses and facilitate the

development and confirmation of a joint plan of reorganization to maximize payment to creditors

of the Debtors.

                                                 6.

                                         Relief Requested

       By this Motion, the Debtors request entry of an order authorizing joint administration of

the Debtors’ chapter 11 cases for administrative purposes only.

                                                 7.

                                          Basis for Relief

       Rule 1015(b) of the Federal Rules of Bankruptcy Procedure provides, in pertinent part:

“[i]f ….two or more petitions are pending in the same court by or against (1)….(4) a debtor and

an affiliate, the court may order a joint administration of the estate”. Fed. Rules Bankr. Pro.

1015(b).

                                                 8.

       Each of the Debtors are affiliates under 11 U.S.C. §101(2), as Garnett Jones, Jr. owns at

least 20% of each of the Debtors and holds corresponding voting power for each Debtor.

                                                 9.

       The issues that will be addressed in the Debtors’ chapter 11 cases will, to a large extent, be

related and overlapping. Joint administration of these cases will eliminate the need for duplicative

notices, motions, applications, hearings, and orders, and will therefore save considerable time and

expense for the Debtors, their estates and their investors and creditors.

                                                 10.

       Joint administration will not give rise to any conflict of interest among or adversely impact




   19-51367 - #3 File 11/15/19 Enter 11/15/19 15:03:59 Main Document Pg 4 of 6
the rights of the Debtors’ respective estates, as the Debtors will each continue as separate legal

entities, maintaining their separate books and records.

                                                 11.

       Bankruptcy Rule 1015(b) provides that if the Court authorizes joint administration, the

Clerk shall designate one of the cases as the lead case for docketing and filing; and thereafter

maintain only the lead case docket as the active docket for filings in the consolidated cases. In

order to optimally and economically administer these pending chapter 11 cases, the cases should

be jointly administered, for procedural purposes only.

                                                 12.

       The rights of the respective creditors will not be adversely affected by joint administration

of these cases because this Motion requests only administrative consolidation of the cases, and the

Debtors are not seeking substantive consolidation by this Motion.

                                                 13.

       Notwithstanding the entry of an order granting the relief requested by this Motion, each

creditor shall file a proof of claim against a particular Debtor’s estate and the Debtors request that

the Clerk of Court maintain a separate claims register for each respective case.

                                                 14.

       By reason of the foregoing, the interests of the Debtors, their creditors and equity security

holders would be best served by joint administration of the above-captioned cases as joint

administration of these cases will reduce costs and expenses and facilitate the development and

confirmation of a joint plan of reorganization for the benefit of the Debtors’ creditors. Accordingly,

the Debtors request that the caption of their cases be modified to reflect the joint administration of

the chapter 11 cases as follows:




   19-51367 - #3 File 11/15/19 Enter 11/15/19 15:03:59 Main Document Pg 5 of 6
       IN RE: JHJ, INC., et al.                                         CASE NO. 19-

               DEBTOR                                                   CHAPTER 11

                                                 15.

                                               Notice

         Notice of this Motion has been given to (i) the Debtors; (ii) the United States Trustee; (iii)

counsel for all secured creditors of the Debtors; (iv) the twenty (20) largest unsecured creditors of

each of the Debtors; and, (v) all parties who have requested notice pursuant to Rule 2002 of the

Federal Rules of Bankruptcy Procedure. In light of the nature of the relief requested, the Debtors

submit that no further notice is required.

       WHEREFORE, each of the Debtors respectfully request that this Court enter an Order,

substantially in the form submitted herewith, (a) authorizing the joint administration of JHJ, Inc.’s

Chapter 11 case with the chapter 11 cases of Lafayette Piggly Wiggly, LLC, T.H.G. Enterprises,

LLC, SVFoods Old Hammond, LLC, SVFoods Jefferson, LLC, T&S Markets, LLC, TSD Markets,

LLC, Baker Piggly Wiggly, LLC, and BR Pig, LLC; and, (b) granting such other relief as the Court

deems just and proper.

                                               Respectfully submitted,

                                               By: /s/ Barbara B. Parsons
                                               William E. Steffes (La. Bar No. 12426)
                                               Barbara B. Parsons (La. Bar No. 28714)
                                               THE STEFFES FIRM, LLC
                                               13702 Coursey Boulevard Building 3
                                               Baton Rouge, Louisiana 70817
                                               Telephone: (225) 751-1751
                                               Facsimile: (225) 751-1998
                                               E-mail: bparsons@steffeslaw.com
                                               Proposed Counsel for the Debtors




   19-51367 - #3 File 11/15/19 Enter 11/15/19 15:03:59 Main Document Pg 6 of 6
